DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/31/20 has been considered by the examiner.

Election/Restrictions
Applicant’s election of claims 1-6 in the reply filed on 7/29/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “micro-crystalline” in claims 1-6 is a relative term which renders the claim indefinite. The term “micro-crystalline” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear what micro-crystallinity is: is it a measure of the crystal size? If so, what is the size range? For the purposes of expediting prosecution, it will be interpreted simply as crystalline.
Additionally, claims 1-6 are indefinite because claim 1 contains the phrase "graphite-like" which renders the claim(s) indefinite. The meaning of the term “graphite-like” is not defined in the specification and is not well known in the prior art, making the claim vague.  See MPEP § 2173.05(a). For the purposes of expediting prosecution, the term will be interpreted as “graphite-containing.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun et al. (US 2014/0227631).
Regarding claim 1, Jun teaches a carbon coating for a metal bipolar plate (abstract). Jun teaches that the carbon coating is made by depositing, or sputtering, the carbon coating using a graphite target to a thickness of, for example, 150nm, and at a temperature of 300ᵒC to 600ᵒC, and using a DC power source ([0055]). The method of Jun is nearly identical to the disclosed method as discussed at [0050] of the filed specification.
With regard to the properties of the carbon coating layer of Jun, since the coating of Jun is made by the same method as the claimed carbon coating layer, the examiner finds that the claimed properties are inherent. MPEP 2112

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Himeno et al. (US 2011/0287336) teaches that the crystallinity, crystal size, and other properties of a graphite carbon coating of a bipolar plate are important (see pages 7-9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729